                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

SESILY MORGAN,                                 )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-19-866-G
                                               )
ULTA SALON, COSMETICS, AND                     )
FRAGRANCE, INC.,                               )
                                               )
       Defendant.                              )

                                          ORDER

       On September 16, 2019, Plaintiff Sesily Morgan filed this action against Defendant

Ulta Salon Cosmetics and Fragrance, Inc., asserting claims under the Americans with

Disabilities Act, the Oklahoma Anti-Discrimination Act, Title VII, and the Pregnancy

Discrimination Act. See Compl. (Doc. No. 1). On October 14, 2019, Defendant filed a

Motion to Dismiss Plaintiff’s Complaint under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, arguing that Plaintiff did not plead sufficient factual matter to sustain her

claims. See Pl’s Mot. (Doc. No. 6), at 3-8.

       In Plaintiff’s Response to Defendant’s Motion to Dismiss (Doc. No. 13), Plaintiff

responds to Defendant’s arguments with factual assertions that are absent from her

Complaint and which cannot, therefore, be considered in ruling on Defendant’s Motion to

Dismiss. See Cty. of Santa Fe, N.M. v. Pub. Serv. Co. of New Mexico, 311 F.3d 1031, 1035

(10th Cir. 2002) (“In deciding a Rule 12(b)(6) motion, a federal court may only consider

facts alleged within the complaint”). Plaintiff requests, as an alternative to dismissal, that

she be permitted leave to amend her complaint. Pl’s Resp. (Doc. No. 13) at 1.
       Although Plaintiff did not comply with the prescribed procedure for requesting

leave to amend,1 the Court will, in the interest of judicial efficiency, allow Plaintiff the

opportunity to file an Amended Complaint on or before February 3, 2020. In the event

Plaintiff files an Amended Complaint by this deadline, the Court will strike the Status and

Scheduling Conference currently set for February 5, 2020.

       IT IS SO ORDERED this 28th day of January, 2020.




1
  By local rule, Plaintiff was required to request leave to amend by filing a motion and
“attach[ing] the proposed [amended] pleading as an exhibit to the motion.” LCvR 15.1.

                                             2
